DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements “generate an enhanced color composite image of the sample based on the first and second images by selecting a false color for at least one of the first or second chromogens, such that color contrast between the first and second components in the enhanced color composite image is increased compared to natural color contrast between the first and second components in the first and second images” with limitations taken within others in the claims. 
Aizaki et al. (US 8,164,623) discloses a microscope image processing device by which an optical element such as a fluorescence cube set on a fluorescence microscope can be identified on the basis of a detection result of an image pick up device that picks up an image of a sample to be observed by using the fluorescence microscope. The microscope image processing device comprising an optical element switching unit for switchably arranging an arbitrary optical element on an optical path of fluorescence from among a plurality of types of the optical elements that transmit an excitation beam for exciting a sample and fluorescence emitted from the sample, an image pick up unit for picking up the observation image via the optical element arranged by the optical element switching unit, and an optical element determination unit for 
Riley et al. (US 6,453,060) discloses a system for collecting images at multiple wavelengths for image analysis of biological specimens and for deriving separate images from multiple chromogens in a branched image analysis system. The process separates contrasts for images of a biological specimen prepared with a chromogen. Light wavelengths matched with each chromogen optimize separation for each image. Computing attenuation coefficients and extinction coefficients for each chromogen provides for determination of the concentration of each chromogen. A chromogen separator allows for subtracting predetermined chromogens to generate new images and aid in identification of cell morphology.
Fine et al. (US 20110096157) discloses a microscope image processing device including among other things a light source, an imaging integrated circuit, and a computer-based system. The light source produces light in, for example, a predetermined wavelength or wavelength band. The specimen is illuminated, and the resultant light produces an image in the optical path beyond it. The resultant image as captured by the imaging integrated circuit 313 is outputted to a computer-based system 395 for storage, readout, or analysis. The light source includes individually controlled light-emitting diodes (LEDs) selected for their spectral emission characteristics and their uniformity of emitted light, and positioned so as to facilitate the analyses contemplated. Control of the illumination sources may include, but not be limited to, steady illumination, selectively exciting one or a plurality of illumination sources simultaneously or in sequence, controlling the intensity of any one or a plurality of sources, controlling each or a plurality of sources so as to have a specific temporal illumination pattern.

However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482